DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 depends on claims 4-9. Claim 10 discloses "the nonoccluded portion of the iris annulus". Claim 4 discloses "calculating a nonoccluded portion of the iris annulus...". Please amend claim 10 to recite "The computer-implemented method of claim 4,..." since there is not a previous recitation for "nonoccluded portion of the iris annulus" in either claims 5, 6 or 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20  are rejected under 101 because the claimed invention is directed to an abstract idea without significantly more.  The limitations, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind including an observation, evaluation, judgment and opinion) and mathematical concepts (mathematical relationships, mathematical formulas or equations and/or mathematical calculations).
In claim 1, the step of “illuminating the eye” is a mental process since a person  can shine a light on an eye; “determining the present of a textured contact lens based on an analysis of an estimated surface shape of a selected portion” is a mathematical relationship since claim 4 further discloses that the determining steps comprises calculating normal vectors, calculating a nonoccluded portion and determining a variance of the normal vectors, which are mathematical relationships and/or calculations. The Examiner notes that the step of  “acquiring an  iris image” is a step of data gathering that collects an image and therefore is an insignificant extra-solution activity. The additional generic computer elements (“processing apparatus”, “memory” and “processor”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  Performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
According, independent claim 1 is not patent eligible.  Independent claim 16 are rejected for similar reasons.

The additional elements in claims 2-3 and 15, when considered separately and in combination, do not add significantly more to the except.  The steps of  “selected portion of the iris” is a mental process since this can be performed in the human mind, such as an evaluation. This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claims 2-3 and 15 are not patent eligible. 
The additional elements in claims 4 and 17, when considered separately and in combination, do not add significantly more to the except. The step of “calculating” is a mathematical relationship. The “determining” steps of these claims are well-understood and routine functions.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 4 and 17 are not patent eligible. 
The additional elements in claims 5, 6  and 7, when considered separately and in combination, do not add significantly more to the except. The step of “illuminating the eye” of these claims are well-understood and routine functions.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 5, 6 and 7 are not patent eligible.

The additional elements in claims 8 and 18, when considered separately and in combination, do not add significantly more to the except.  The step of “calculate the normal vector” is a mathematical relationship.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claims 8 and 18 are  not patent eligible. 

The additional elements in claims 9 and 19, when considered separately and in combination, do not add significantly more to the except.  The step of “ photometric stereo method” is a mathematical equation claim 9 is not patent eligible. 

The additional elements in claims 10, when considered separately and in combination, do not add significantly more to the except.  The step of “calculating the nonoccluded” is a mathematical equation or relationship.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claim 10 is not patent eligible. Since claim 11 depend on claim 10, claim 11 also is not patent eligible under 35 USC 101.
The additional elements in claims 12 and 20 , when considered separately and in combination, do not add significantly more to the except.  The step of “determining the variance comprises calculating” is a mathematical relationship.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claims 12 and 20 are not patent eligible. 

The additional elements in claim 13, when considered separately and in combination, do not add significantly more to the except.  The step of “determining the presence of a textured contact lens comprise comparing the variance” is a mathematical calculation.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claim 13 is not patent eligible. Since claim 14 depend on claim 13, claim 14 also is not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al (U.S. 20170091550 A1; Feng ).

Regarding claim 1, Feng  discloses a computer-implemented method for determining a presence of a textured contact lens on an eye, (Paragraph 2: “the systems and methods disclosed herein are directed to iris matching for identity authentication” ; Paragraph 88: “The liveness of the imaged eye refers to an assessment of whether the imaged eye is a genuine live human eye or a spoof such as a printed iris, video of an iris, fake contact lens, or the like.”) comprising: 
illuminating the eye with k illuminants; ( Fig.4, step 410 ; Fig.1 – Paragraph 33: “the LED flash 155 can include a NIR LED (near infrared light-emitting diode) in some embodiments for illuminating a user's eye in the target image scene with NIR light,”)
acquiring an iris image for each of the k illuminants; (Fig.4 , Fig.1 – camera 150 with a flash led 155 , Paragraph 32: “Smartphone 100 includes a front-facing camera 150 with a flash LED 155 and a display 160. The camera 150 can be capable of capturing image data in the visible (RGB) and IR or NIR spectrums.”) and 
determining, using one or more processors, (Fig.10 , image processor 1020 and device processor 1055) the presence of a textured contact lens based on an analysis of an estimated surface shape of a selected portion of an iris (Fig.7, iris region 710) determined within the acquired iris images. (Paragraph 88: “ The iris region 710 and sclera region 705 are closely located on a smoothly curved surface but they lie on different materials in a genuine human eye. Therefore, iris region 710 and sclera region 705 have similar surface normal, environmental illumination, and sensor direction, but different reflectance properties, and can be used to generate a metric to detect the liveness of the imaged eye.”)

Regarding claim 2, Feng discloses the selected portion of the iris comprises a nonoccluded portion of an iris annulus. (Paragraph 73: “Iris segmentation can consist of multiple operations in some embodiments including locating pixels depicting the iris and creation of a mask or masks to remove non-iris components (for example pixels depicting specular reflection, sclera, pupil, eyelash, and eyelid).”)

Regarding claim 3, Feng discloses the selected portion of the iris is identified by applying one or more occlusion masks to the acquired iris images. (Paragraph 73: “Iris segmentation can consist of multiple operations in some embodiments including locating pixels depicting the iris and creation of a mask or masks to remove non-iris components (for example pixels depicting specular reflection, sclera, pupil, eyelash, and eyelid).”)  

Regarding claim 5, Feng discloses illuminating the eye with k illuminants comprises illuminating the eye with at least two illuminants of the k illuminants successively. (Paragraph 93: “The illustrated curve 835 is based on three pairs of RGB and NIR images of the spoofs, the spoofs depicting iris images from two different subjects with different iris color and captured under different illuminations.”)

Regarding claim 6,  Feng discloses illuminating the eye with k illuminants comprises illuminating the eye such that at least two illuminants are not positioned concentrically with a camera lens used to acquire the iris image. (Paragraph 113: “The capture control module 1035 may include instructions that configure the image processor 1020 to adjust the focus position of camera assembly 1001.”) ; (Paragraph 25: “Continuous tracking can be provided by the multispectral iris authentication system to track the user's iris region in a number of images even when the relative distance and/or angle between the user's iris and the system camera change.”)
  
Regarding claim 7,   wherein illuminating the eye with k illuminants comprises illuminating the eye with at least two illuminants that are positioned coplanar with a camera lens used to acquire the iris images, such that the at least two illuminants and the camera lens are positioned on a plane that is orthogonal to an optic axis of the camera lens. (Paragraph 32: “Smartphone 100 includes a front-facing camera 150 with a flash LED 155 and a display 160. The camera 150 can be capable of capturing image data in the visible (RGB) and IR or NIR spectrums.” ; Paragraph 113: “The capture control module 1035 may include instructions that configure the image processor 1020 to adjust the focus position of camera assembly 1001.”)
 
Regarding claim 15,  the selected portion of the iris includes one or more subsections of the iris images for each of the k illuminants. (Fig.2 –  iris tracking module 221; iris fusion stage 230; Paragraph 38: “the tracking module 221 can determine pixels in each of the captured RGB and NIR images corresponding to a rectangular or other shaped region around the eye 223, 225”).

Regarding claim 16, Feng discloses A computer system for determining a presence of a textured contact lens on an eye, (Paragraph 2: “the systems and methods disclosed herein are directed to iris matching for identity authentication” ; Paragraph 88: “The liveness of the imaged eye refers to an assessment of whether the imaged eye is a genuine live human eye or a spoof such as a printed iris, video of an iris, fake contact lens, or the like.”) comprising: 
one or more processors;(Fig. 10 , image processor 1020) and one or more storage devices having stored thereon computer-executable instructions that when executed by the one or more processors (Paragraph 123: “design may utilize ROM or static RAM memory for the storage of processor instructions implementing the modules contained in memory 1030. The processor instructions may be loaded into RAM to facilitate execution by the image processor 1020.”) configure the computer system to perform at least the following: 
receive a plurality of iris images, (Fig.4 , Fig.1 – camera 150 with a flash led 155 , Paragraph 32: “Smartphone 100 includes a front-facing camera 150 with a flash LED 155 and a display 160. The camera 150 can be capable of capturing image data in the visible (RGB) and IR or NIR spectrums.”) wherein each iris image was acquired during illumination with one of k illuminants; ( Fig.4, step 410 ; Fig.1 – Paragraph 33: “the LED flash 155 can include a NIR LED (near infrared light-emitting diode) in some embodiments for illuminating a user's eye in the target image scene with NIR light,”) and 
determine, using the one or more processors, the presence of a textured contact lens based on an analysis of an estimated surface shape of a nonoccluded portion of an iris determined within the plurality of iris images.(Paragraph 88: “ The iris region 710 and sclera region 705 are closely located on a smoothly curved surface but they lie on different materials in a genuine human eye. Therefore, iris region 710 and sclera region 705 have similar surface normal, environmental illumination, and sensor direction, but different reflectance properties, and can be used to generate a metric to detect the liveness of the imaged eye. The liveness of the imaged eye refers to an assessment of whether the imaged eye is a genuine live human eye or a spoof such as a printed iris, video of an iris, fake contact lens, or the like.”)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 10-11, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (U.S. 20170091550 A1; Feng ), in view of Pham et al (U.S. 20160027208 A1; Pham).

Regarding claims 4 and 17, Feng discloses determining the presence of a textured contact lens comprises: calculating normal vectors to the observed surface based on the acquired iris images; (Paragraph 38: “the tracking module 221 can identify pixels along a boundary between the iris and the surrounding sclera … determine an optical axis vector of the eye in the three-axis coordinate system, and calculate a center of the eyeball based on the optical axis vector and a known or presumed eyeball radius.”)
calculating a nonoccluded portion of the iris annulus based on the acquired iris images; (Paragraph 74: “In order to exclude the eyelid occlusion region, the multi frame iris fusion module 231 can use a straight line model to approximate the upper eyelid and a geodesic active contour algorithm to exclude the lower eyelid”) and 
However, Feng does not discloses determining a variance of the normal vectors to the observed surface found within the nonoccluded portion of the iris annulus.  
	Pham discloses determining a variance of the normal vectors to the observed surface found within the nonoccluded portion of the iris annulus.( Paragraph 34: “The method may also be used when determining the normal to the surface at a point or point … the normal vector being determined by calculating the covariance matrix of the points within a region around the selected point”) 
	
It would have been obvious to a person of ordinary skill in the art before effective
filling date to incorporate the teaching of Pham into the teaching of Feng in order to improving the determining a variance of the normal vector by using a feature detection that uses less processing with larger data sets and enhancing the efficiency over point-base approaches for object tracking in image analysis.  

Regarding claim 10, Feng, as modified by Pham discloses all the claim invention. Feng further discloses calculating the nonoccluded portion of the iris annulus comprises classifying each pixel within the acquired iris images into a pixel class. (Paragraph 40: “the greater level of detail can be used to provide more pixels to calculate a liveness detection ratio.” ; Paragraph 73: “Iris segmentation can consist of multiple operations in some embodiments including locating pixels depicting the iris and creation of a mask or masks to remove non-iris components (for example pixels depicting specular reflection, sclera, pupil, eyelash, and eyelid).”)

Regarding claim 11, Feng, as modified by Pham discloses all the claim invention. Feng further discloses the pixel class comprises iris texture or background. (Fig.7, Iris region 710 and sclera region 705 ; Paragraph 73: “(for example pixels depicting specular reflection, sclera, pupil, eyelash, and eyelid).”)

Regarding claim 13, Feng, as modified by Pham discloses all the claim invention. Feng further discloses determining the presence of a textured contact lens comprises comparing the variance with an acceptance threshold for a given dataset of iris images. (Paragraph 45: “If the liveness score indicates that the image data depicts a real iris, authentication module 246 can use the match score output by the iris verification module 244 to determine whether to authenticate the identity of the user. authentication module 246 can compare the match score to a threshold in order to determine whether to authenticate the user.”)

Regarding claim 14, Feng, as modified by Pham discloses all the claim invention. Feng further discloses determining the presence of a textured contact lens comprises determining the iris is covered by the textured contact lens if the variance meets or exceeds the acceptance threshold. (Paragraph 88: “The liveness of the imaged eye refers to an assessment of whether the imaged eye is a genuine live human eye or a spoof such as a printed iris, video of an iris, fake contact lens, or the like.”) ; Paragraph 116: “liveness detection module 1046 can also compare the liveness score to a threshold and can output a live or spoof indication to authentication module 1049.”)

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (U.S. 20170091550 A1; Feng ), in view of Pham et al (U.S. 20160027208 A1; Pham), and in further view of Ida et al (U.S. 20160210754 A1; Ida)

Regarding claims 8 and 18, Feng, as modified by Pham discloses all the claim invention except the computer-executable instructions further cause the computer system to calculate the normal vectors (nx,y) to the observed surface by calculating nx,y by way of a photometric stereo method. 
 Ida discloses calculate the normal vectors (nx,y) to the observed surface by calculating nx,y by way of a photometric stereo method.(Paragraph 64: “A photometric stereo method may be used as a method of acquiring the surface normal of the object line information from change of the luminance information depending on light source positions.”)
It would have been obvious to a person of ordinary skill in the art before effective
filling date to incorporate the teaching of Ida into the teaching of Feng and Pham in order to improving  the acquisition of the surface normal information with a higher accuracy as well as reduce the number of solution candidates for the surface normal vector by applied a photometric stereo method in image analysis. 


	Allowable Subject Matter
Claim 9, 12 and 19-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND if the 101 rejection set forth in this Action is overcome. 
Regarding claim 9 and 19, Feng, as modified by Pham and Ida, does not teach/discloses the claim invention, wherein 
    PNG
    media_image1.png
    579
    665
    media_image1.png
    Greyscale
 
Claim 9 and 19 are subject allowable matter by the limitation base on the specific equation of photometric stereo method.

Regarding claim 12 and 20, Feng, as modified by Pham and Ida, does not teach/discloses the claim invention, wherein 
    PNG
    media_image2.png
    254
    645
    media_image2.png
    Greyscale

Claim 12 and 20 are subject allowable matter by the limitation base on the specific equation of determining the variance of the normal vector. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mapen et al (U.S. 20170323167 A1), “Systems And Methods Of Biometric Analysis With A Specularity Characteristic”, teaches about the method include illuminating an iris of a subject and at least a portion of a surrounding eye, ocular region and/or face of the subject with one or more illumination sources and analyzing the reflected light in the one or more images with the analysis module  of a biometric analysis system and  It also teaches about determining the lack of three-dimensionality of the subject with the analysis module based on a detection of a uniform pattern of illumination distribution of the subject.
Malhas et al (U.S 20130089241 A1), “Secutiry Improvement for Iris Recognition Systems”, teaches about a method of verifying the authenticity of an eye provided for identification purposes in an iris recognition identification system. It also teaches about determining that the eye is authentic if the determined position is substantially coincident with the expected position; and determining that the eye is not authentic if the determined position is not substantially coincident with the expected position.
Rowe (U.S. 20060062438 A1), “Comparative Texture Analysis Of Tissue For Biometric Spoof Detection”, teaches about  the methods of evaluating the genuineness of a sample presented for biometric evaluation. The sample is illuminated under distinct optical conditions. Light scattered from the sample is received. Multiple images are formed, each image being formed from the received light for one of the optical conditions. A set of texture measures is generated, each texture measure being generated from one of the images. It is determined whether the generated texture measures is consistent with the sample being authentic unconcealed biological tissue.
Braithwaite (U.S. 20170045803 A1), “System And Method For Illuminating And Identifying An Object”, teaches about systems and methods that are used to illuminate an object for inspection by a camera system. It also teaches about the colored filtered light is directed toward the object(s) being imaged by the camera. The illumination has small points of origin, different color characteristics and simultaneous short flash duration. This combines to enable the camera's sensor and Bayer filter to image very fine details while embedding colored, directional, and stereoscopic information into the image for computer vision analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                                                                                                                                                                                            

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665